 


 
[logo.jpg]
 
Yuma Energy, Inc.
 
2014 LONG-TERM INCENTIVE PLAN
 
NOTICE OF STOCK OPTION AWARD
 
 
 
Participant:
 
  (the “Participant”)
 
 
 
Notice:
You have been granted the following award of stock options of Yuma Energy, Inc.,
a Delaware corporation (the “Company”), in accordance with the terms of this
Notice of Stock Option Award (this “Notice”), the Yuma Energy, Inc. 2014
Long-Term Incentive Plan, as assumed by the Company in October 2016, as in
effect and as amended from time to time (the “Plan”), and the attached Stock
Option Agreement (the “Agreement”).
 
 
Date of Grant:
 
(the “Date of Grant”)
 
 
 
 
 
 
Aggregate Number of Stock Options:
 
 (the “Options”)
 
 
 
 
 
 
 
 
Type of Option:
 Nonqualified Stock Option
 
       Incentive Stock Option
 
 
 
 
Term:
The close of business on the day before the 10th anniversary of the Date of
Grant (the “Expiration Date”)
 
 
 
Vesting Schedule:
Options
(Number of Shares)
Vesting Date
(each, a “Vesting Date”)
 
Exercise Price Per Share
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
The vesting of the Options is subject to your continued service as an employee
of the Company or any of its subsidiaries through such Vesting Date, and upon
the terms of this Notice, the Plan and the Agreement.
 
 
 

 
You, by your signature as the Participant below, acknowledge that you (i) have
reviewed the Agreement and the Plan in their entirety and have had the
opportunity to obtain the advice of counsel prior to executing this Notice, (ii)
understand that the award of the Options is granted under and governed by the
terms and provisions of this Notice, the Agreement and the Plan, and (iii) agree
to accept as binding all of the determinations and interpretations made by the
Compensation Committee of the Board of Directors of the Company with respect to
matters arising under or relating to this Notice, the Agreement and the Plan.
 
 
 
PARTICIPANT
 
 
YUMA ENERGY, INC.
 
 
 
 
 
 
 
 
 
By:
 
 
By:
 
 
 
Name:
 
 
Name:
 
 
 
 
 
 
Title:
 
 



1

 
YUMA ENERGY, INC.
 
STOCK OPTION AGREEMENT
 
1. Award of Stock Options. Yuma Energy, Inc., a Delaware corporation (the
“Company”), hereby grants to the Participant under the Yuma Energy, Inc. 2014
Long-Term Incentive Plan, as in effect and as amended from time to time (the
“Plan”), an award (the “Award”) of options to purchase an aggregate number of
shares (the “Shares”) of common stock, $0.001 par value per share, of the
Company (the “Common Stock”), set forth in the Notice of Stock Option Award (the
“Notice”) attached to this Stock Option Agreement (this “Agreement”), at each of
the exercise prices per share (collectively, the “Exercise Price”) set forth in
the Notice and each vesting date set forth in the Notice (collectively, the
“Vesting Date”), subject to the terms, definitions and provisions of the Plan
and the terms of this Agreement. This Agreement consists of the Notice and the
terms and conditions of the Plan. Unless otherwise provided herein, capitalized
terms herein will have the same meanings as in the Plan or in the Notice.
 
2. Designation of Option. This Award is intended to be an Incentive Stock Option
as defined in Section 422 of the Code only to the extent so designated in the
Notice, and to the extent it is not so designated or to the extent this Award
does not qualify as an Incentive Stock Option, it is intended to be a
Nonqualified Stock Option.
 
Notwithstanding the above, if designated as an Incentive Stock Option, in the
event that the Shares subject to this Award (and all other Incentive Stock
Options granted to Participant) that first become exercisable in any calendar
year have an aggregate fair market value (determined for each Share as of the
Date of Grant of this Award covering such Share) in excess of $100,000, the
Shares in excess of $100,000 shall be treated as subject to a Nonqualified Stock
Option.
 
3. Vesting.
 
(a) Vesting of the Options. Except as otherwise provided in this Agreement or
the Plan, the Options awarded by this Agreement are scheduled to vest and be
exercisable in accordance with the vesting schedule (the “Vesting Schedule”) set
forth in the Notice; provided, however, no Options shall vest after the
Expiration Date. The Options scheduled to vest on a Vesting Date will vest only
if the Participant remains in continued service as an employee of the Company or
any of its subsidiaries through such Vesting Date. Should the Participant’s
continued service as an employee of the Company or any of its subsidiaries end
(“Termination of Service”) at any time (the “Termination Date”), any unvested
Options will be immediately terminated and forfeited. However, the Compensation
Committee (the “Committee”) of the Board of Directors (the “Board”) of the
Company may, in its discretion, vest any unvested Options upon the Participant’s
Termination of Service.
 
(b) Change of Control Event. If there is a Change of Control Event, any unvested
Options shall not vest immediately and shall remain outstanding and continue
subject to restrictions in accordance with the terms hereof, unless one of the
following things happens:
 
(i) the Committee, in its sole discretion, without the consent of the
Participant or holder of this Award, and on such terms and conditions as it
deems appropriate, may take any one or more of the actions or make the
adjustments set forth in Section 12.2 of the Plan in connection with such Change
in Control Event; and
 
(ii) unless the terms contained in any employment agreement between the
Participant and the Company provide otherwise, if the Participant incurs a
Termination of Service within a period beginning sixty (60) days before and
ending twelve (12) months following a Change of Control Event on account of (1)
a termination by the Company or any of its subsidiaries for any reason other
than Cause, or (2) a termination by the Participant for Good Reason, then any
unvested Options shall vest on the Termination Date.
 
 
2

 
 
For purposes of this Agreement, the following definitions apply:
 
“Good Reason” means without the Participant’s written consent (A) a material
reduction in the Participant’s authority, duties or responsibilities compared to
the Participant’s authority, duties and responsibilities immediately prior to
the Change of Control Event; (B) the Participant’s principal work location being
moved more than thirty-five (35) miles, from the location immediately prior to
the Change of Control Event; (C) the Company or any of its subsidiaries
materially reduces the Participant’s base salary (unless the base salaries of
substantially all other senior executives of the Company are similarly reduced);
or (D) if the Participant is a party to an employment agreement with the
Company, any material breach of such employment agreement by the Company.  The
Participant will not resign for Good Reason without first providing the Company
with written notice of the acts or omissions constituting the grounds for “Good
Reason” within ninety (90) days of the initial existence of the grounds for
“Good Reason” and the Company must have an opportunity within thirty (30) days
following delivery of such notice to cure the Good Reason condition.
 
“Cause” means (A) the Participant’s failure to perform (other than due to
Disability or death) the duties of the Participant’s position (as they may exist
from time to time) to the reasonable satisfaction of the Company or any of its
subsidiaries after receipt of a written warning and at least fifteen (15) days’
opportunity for the Participant to cure the failure, (B) any act of fraud or
dishonesty committed by the Participant against or with respect to the Company
or any of its subsidiaries or customers as shall be reasonably determined to
have occurred by the Board, (C) the Participant’s conviction or plea of no
contest to a crime that negatively reflects on the Participant’s fitness to
perform the Participant’s duties or harms the Company’s or any of its
subsidiaries’ reputation or business, (D) the Participant’s willful misconduct
that is injurious to the Company or any of its subsidiaries, or (E) the
Participant’s willful violation of a material Company or any of its subsidiaries
policy. The preceding definition shall not be deemed to be inclusive of all the
acts or omissions that the Company or any of its subsidiaries may consider as
grounds for the dismissal or discharge of the Participant or any other
individual in the service of the Company or any of its
subsidiaries.  Notwithstanding the foregoing, if the Participant is a party to
an employment agreement with the Company, the definition of “cause” as defined
in the employment agreement will supersede the above definition.
 
(c) All Options held by the Participant which are not vested on the Termination
Date pursuant to the provisions of Sections 3(a) or 3(b) shall be deemed
terminated and forfeited.
 
4. Exercise of the Options. This Award will be exercisable during its term in
accordance with the Vesting Schedule set forth in the Notice as follows:
 
(a) Right to Exercise.
 
(i) This Award may not be exercised for a fraction of a share of Common Stock.
 
(ii) This Award may not be exercised if the issuance of Common Stock at that
time would violate any law or regulation.
 
(iii) In no event may this Award be exercised after the Expiration Date set
forth in the Notice.
 
(b) Method of Exercise. This Award, or any exercisable portion thereof, may be
exercised, prior to the Expiration Date to the extent such Option is vested,
solely by delivery of the Exercise Notice (attached hereto as Exhibit A) to the
Corporate Secretary of the Company.
 
(c) Payment of Exercise Price. Payment of the Exercise Price may be by any of
the following, or a combination thereof, at the election of the Participant:
 
(i) cash or check;
 
 
3

 
 
(ii) Common Stock already owned by the Participant for at least six (6) months
prior to the date of exercise and based on the Fair Market Value of the Common
Stock on the date this Award is exercised;
 
(iii) irrevocable instructions to a broker to deliver promptly to the Company
the amount of sale or broker loan proceeds necessary to pay the Exercise Price;
 
(iv) net cashless exercise; or
 
(v) any combination of (i), (ii), (iii), or (iv) above.
 
(d) Withholding. The Participant will not be allowed to exercise this Award
unless he or she makes arrangements acceptable to the Company to pay any
withholding taxes that may be due as a result of the Option exercise as set
forth in Section 6.
 
5. Termination of the Award.
 
(a) Term. This Award expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, set
forth in the Notice. (It will expire earlier if the Participant’s service as an
employee of the Company or any of its subsidiaries ceases, as described herein.)
 
(b) Termination for Reasons Other Than Cause, Death, Disability. If the
Participant’s continued service as an employee of the Company or any of its
subsidiaries ends for any reason other than Cause, death or Disability, the
Participant may exercise the vested Options, but only within such period of time
ending on the earlier of (i) the date three (3) months following the
Participant’s Termination Date and (ii) the Expiration Date.
 
(c) Termination Due to Disability. If the Participant’s continued service as an
employee of the Company or any of its subsidiaries ends as a result of the
Participant’s Disability, the Participant may exercise the vested Options, but
only within such period of time ending on the earlier of (i) the date twelve
(12) months following the Participant’s Termination Date and (ii) the Expiration
Date.
 
(d) Termination Due to Death. If the Participant’s continued service as an
employee of the Company or any of its subsidiaries ends as a result of the
Participant’s death, the vested Options may be exercised by the Participant’s
estate, by a person who acquired the right to exercise the Options by bequest or
inheritance or by the person designated to exercise the Options upon the
Participant’s death, but only within the time period ending on the earlier of
(i) the date twelve (12) months following the Participant’s Termination Date and
(ii) the Expiration Date.
 
(e) Termination for Cause. If the Participant’s continued service as an employee
of the Company or any of its subsidiaries ends for Cause, the Options (whether
vested or unvested) shall immediately terminate and cease to be exercisable.
 
6. Taxes.
 
(a) Tax Liability.  The Participant is ultimately liable and responsible for all
taxes owed by the Participant in connection with this Award, regardless of any
action the Company takes with respect to any tax withholding obligations that
arise in connection with this Award. The Company does not make any
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant or vesting of this Award or the subsequent exercise of
the Options. The Company does not commit and is under no obligation to structure
this Award to reduce or eliminate the Participant’s tax liability.
 
(b) Payment of Withholding Taxes.   In the event required by federal, state or
local law, the Company will have the right and is hereby authorized to withhold,
and/or to require the Participant to pay upon the occurrence of the event
triggering the requirement, any applicable withholding taxes in respect of the
Options, their grant, vesting, exercise or otherwise and to take such other
action as may be necessary in the opinion of the Committee to satisfy all
obligations for the payment of such withholding taxes. The Company, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit the Participant to satisfy such tax withholding obligation, in whole
or in part (without limitation) by (i) paying cash; (ii) electing to have the
Company withhold otherwise then deliverable shares of Common Stock upon exercise
of the Options having a Fair Market Value equal to the minimum amount required
to be withheld; (iii) delivering to the Company, vested and owned shares of
Common Stock having a Fair Market Value equal to the amount required to be
withheld; or (iv) through any other lawful manner. The Participant agrees to
indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to inadequate withholding. The Company shall withhold from any
dividends paid during the vesting period only the amounts the Company is
required to withhold to satisfy any applicable tax withholding requirements with
respect to such dividends based on minimum statutory withholding rates for
federal and state tax purposes, including any payroll taxes.
 
 
4

 
 
YOU FURTHER ACKNOWLEDGE THAT THE COMPANY HAS DIRECTED YOU TO SEEK INDEPENDENT
ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE INTERNAL REVENUE CODE OF 1986,
AS AMENDED (THE “CODE”), AND THE INCOME TAX LAWS OF ANY MUNICIPALITY OR STATE IN
WHICH YOU MAY RESIDE.
 
7. No Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Award, notwithstanding the exercise of this Award. The Shares so acquired will
be issued to the Participant as soon as practicable after exercise of the Award.
No adjustment will be made for a dividend or other right for which the record
date is prior to the date of issuance, except as provided in the Plan.
 
8. No Effect on Employment. Nothing contained in this Agreement shall confer
upon the Participant the right to continue as an employee of the Company or any
of its subsidiaries.
 
9. Address for Notices. Any notice to be given to the Company under the terms of
this Agreement shall be addressed to the Company, Attn: Corporate Secretary, at
the Company’s headquarters, 1177 West Loop South, Suite 1825, Houston, Texas
77027, or at such other address as the Company may hereafter designate in
writing. Any notice to be given to the Participant will be addressed to such
Participant at the address maintained by the Company for such person or at such
other address as the Participant may specify in writing to the Company.
 
10. Award is Not Transferable. This Award and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this Award, or of
any right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this Award and the rights and
privileges conferred hereby immediately will become null and void.
 
11. Compliance with Laws and Regulations.
 
(a) If the Participant is an “affiliate” of the Company, as that term is defined
in Rule 144 (“Rule 144”) under the Securities Act of 1933, as amended (the
“Securities Act”), the Participant may not sell the Common Stock received upon
exercise of any Options unless in compliance with Rule 144. Further, the
Participant’s subsequent sale of the Common Stock received upon the exercise of
this Award will be subject to any market blackout-period that may be imposed by
the Company and must comply with the Company’s insider trading policies and any
other applicable securities laws. The Participant acknowledges and agrees that,
prior to the sale of any Common Stock acquired hereunder, it is the
Participant’s responsibility to determine whether or not such sale of such
Common Stock will subject the Participant to liability under insider trading
rules or other applicable federal securities laws.
 
(b) The obligation of the Company to deliver Common Stock upon exercise
hereunder will be subject in all respects to (i) all applicable federal and
state laws, rules and regulations and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee will, in its discretion, determine to be necessary
or applicable. Moreover, the Company will not issue any Common Stock to the
Participant or any other person pursuant to this Agreement if doing so would be
contrary to applicable law. If at any time the Company determines, in its
discretion, that the listing, registration or qualification of the Common Stock
upon any national securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body, is necessary or
desirable, the Company will not be required to issue any Common Stock to the
Participant or any other person pursuant to this Agreement unless and until such
listing, registration, qualification, consent or approval has been effected or
obtained, or otherwise provided for, free of any conditions not acceptable to
the Company.
 
 
5

 
 
12. Market Standoff Agreement. The Participant agrees in connection with any
registration of the Company’s securities under the Securities Act that, upon the
request of the Company or the underwriter(s) managing any registered public
offering of the Company’s securities, the Participant will not sell or otherwise
dispose of any shares of Common Stock acquired pursuant to this Agreement
without the prior written consent of the Company or such underwriters, as the
case may be, for such period of time (not to exceed one hundred eighty (180)
days) after the effective date of such registration requested by such managing
underwriter(s) and subject to all restrictions as the Company or the managing
underwriter(s) may specify for employees, directors or other service provider
stockholders generally. The Participant further agrees to enter into any
agreement reasonably required by the underwriter(s) to implement the foregoing.
 
13. Binding Agreement. This Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
 
14. Committee Authority. All actions taken and all interpretations and
determinations made by the Committee will be final and binding upon the
Participant, the Company and all other persons, and will be given the maximum
deference permitted by law. No member of the Committee will be personally liable
for any action, determination or interpretation made in good faith with respect
to this Agreement.
 
15. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
 
16. Provisions Severable. In the event that any provision in this Agreement is
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.
 
17. Entire Agreement. This Agreement, including the Notice, and the Plan
constitute the entire understanding of the parties relating to the subjects
covered herein. The Participant expressly warrants that he or she is not
executing the Notice in reliance on any promises, representations or inducements
other than those contained herein and in the Plan.
 
18. Modifications to this Agreement. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless made in writing signed by the Participant and a duly authorized officer
of the Company. All modifications of or amendments to this Agreement must either
(a) comply with Section 409A of the Code or (b) not cause this Award to be
subject to Section 409A of the Code if this Award is not already subject to
Section 409A of the Code.
 
19. Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Participant expressly warrants that he or she has received an award under
the Plan, and has received, read and understood a description of the Plan. The
Participant understands that the Plan is discretionary in nature and may be
modified, suspended or terminated by the Company at any time.
 
20. Recoupment Policy. Notwithstanding the vesting terms of this Agreement, this
Award is subject to any compensatory recovery (clawback) policy in effect at the
time of each Vesting Date.
 
21. Governing Law; Dispute Resolution.
 
 
6

 
 
(a) This Agreement will be governed by, and construed in accordance with, the
laws of the State of Texas, without regard to its conflict of law provisions.
 
(b) Any dispute arising out of, or relating to this Agreement or any breach
hereof, shall be resolved by binding arbitration in Harris County, Texas, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in effect, and judgment on the award rendered by the
arbitrator(s) may be entered in any court of competent jurisdiction. The
location of such arbitration in Harris County, Texas, shall be selected by the
Company in its sole and absolute discretion. All costs and expenses, including
attorneys’ fees, relating to the resolution of any such dispute shall be borne
by the party incurring such costs and expenses.
 
22. Data Protection. By accepting this Award, the Participant agrees and
consents:
 
(a) to the collection, use, processing and transfer by the Company of certain
personal information about the Participant, including the Participant’s name,
home address and telephone number, date of birth, other employee information,
details of the Options granted to the Participant, and of Common Stock issued or
transferred to the Participant pursuant to this Agreement (“Data”); and
 
(b) to the Company transferring Data to any subsidiary or affiliate of the
Company for the purposes of implementing, administering and managing this
Agreement; and
 
(c) to the use of such Data by any person for such purposes; and
 
(d) to the transfer to and retention of such Data by third parties in connection
with such purposes.
 
23. Plan Governs. Except where explicitly stated in this Agreement, this
Agreement is subject to all terms and provisions of the Plan. In the event of a
conflict between one or more provisions of this Agreement and one or more
provisions of the Plan, the provisions of the Plan shall govern, unless the
Committee shall determine otherwise.
 
24. Adjustments. In the event of a stock split, a stock dividend or a similar
change in the Common Stock, the number of shares covered by this Award and the
Exercise Price may be adjusted pursuant to the Plan.
 
25. Notice of Disqualifying Disposition of Incentive Stock Option Shares. If
this Award granted to Participant herein is an Incentive Stock Option, and if
Participant sells or otherwise disposes of any shares of Common Stock acquired
pursuant to the Incentive Stock Option on or before (i) the date two (2) years
after the Date of Grant, or (ii) the date one (1) year after the date of
transfer to the Participant of the Common Stock, Participant will immediately
notify the Company in writing of such disposition. Participant agrees that
Participant may be subject to additional income tax withholding by the Company
on his salary or wages as a result of the compensation income recognized by the
Participant.
 
26. Participant Acknowledgements. The Participant acknowledges receipt of a copy
of the Plan and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts this Award subject to all of the terms
and provisions hereof and thereof. The Participant has reviewed this Agreement
and the Plan in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing the Notice and fully understands all provisions of
this Agreement, including the Notice, and the Plan.
 
THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE OPTIONS WILL VEST, IF AT ALL,
ONLY DURING THE PERIOD OF THE PARTICIPANT’S CONTINUED SERVICE AS AN EMPLOYEE OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES (NOT THROUGH THE ACT OF BEING GRANTED
THIS AWARD OR ACQUIRING COMMON STOCK HEREUNDER). THE PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT NOTHING IN THE NOTICE, THIS AGREEMENT NOR THE PLAN
WILL CONFER UPON THE PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUATION OF THE
PARTICIPANT’S SERVICE AS AN EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES.
 
 
7

 


 
[logo.jpg]
 
Yuma Energy, Inc.
 
2014 LONG-TERM INCENTIVE PLAN
 
EXERCISE NOTICE
Yuma Energy, Inc.
1177 West Loop South, Suite 1825
Houston, Texas 77027
 
Attention: Corporate Secretary
 
1. Exercise of Award. Effective as of today,             ,         , the
undersigned (the “Purchaser”) hereby elects to purchase                         
shares (the “Shares”) of the Common Stock of Yuma Energy, Inc., a Delaware
corporation (the “Company”), under and pursuant to the Yuma Energy, Inc. 2014
Long-Term Incentive Plan, as amended (the “Plan”), and the Stock Option
Agreement dated                  (the “Agreement”). The purchase price for the
Shares will be $                      , as required by the Agreement. Unless
otherwise provided herein, capitalized terms herein will have the same meanings
as in the Plan or the Agreement.
 
2. Delivery of Payment. The Purchaser herewith delivers to the Company the full
purchase price of the Shares and any required tax withholding to be paid in
connection with the exercise of the Award.
 
3. Representations of Purchaser. The Purchaser acknowledges that the Purchaser
has received, read and understood the Plan and the Agreement and agrees to abide
by and be bound by their terms and conditions.
 
4. Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Award, notwithstanding the exercise of the Award. The Shares so acquired will be
issued to the Purchaser as soon as practicable after exercise of the Award. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in the Plan.
 
5. Tax Consultation. The Purchaser understands that the Purchaser may suffer
adverse tax consequences as a result of the Purchaser’s purchase or disposition
of the Shares. The Purchaser represents that the Purchaser has consulted with
any tax consultants the Purchaser deems advisable in connection with the
purchase or disposition of the Shares and that the Purchaser is not relying on
the Company for any tax advice.
 
6. Entire Agreement; Governing Law. The Plan and Agreement are incorporated
herein by reference. This Exercise Notice, the Plan and the Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and the Purchaser with respect to the subject matter hereof, and may not
be modified adversely to the Purchaser’s interest except by means of a writing
signed by the Company and the Purchaser. This Exercise Notice will be governed
by, and construed in accordance with, the laws of the State of Texas, without
regard to its conflict of law provisions.
 
 
 

Submitted By:
 
 
Accepted By:
 
 
 

PURCHASER
 
 
YUMA ENERGY, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
Name:
 
 
 
 
 
 
Title:
 
 

 
 
8
